Exhibit 10.57.a

 

CONTRACT OF SALE

 

between

 

UNITED LITHO, INC.

 

and

 

Beaumeade Development Partners LLC , or assigns

 

dated

 

February 3, 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

Deposit

2

2.

Purchase Price; Payment

2

3.

Entry onto Property; Study Period

3

4.

Availability of Documents; “AS IS” Conveyance

5

5.

Closing Date

7

6.

Conveyance

7

7.

Expenses

7

8.

Prorations

8

9.

Title

9

10.

Representations and Warranties of Seller and Buyer

10

11.

Environmental Matters

14

12.

Conditions to Closing

15

13.

Seller’s Obligations at Closing

16

14.

Buyer’s Obligations at Closing

17

15.

Intentionally Omitted

18

16.

Defaults and Remedies

18

17.

Parties Bound

19

18.

Commission

19

19.

Applicable Law

20

20.

FIRPTA

20

21.

Possession

20

22.

Merger

20

23.

Total Agreement

20

24.

Notices

21

25.

Assignment

22

26.

Time

22

27.

Risk of Loss

22

28.

Condemnation

23

29.

Headings

24

30.

Weekends and Holidays

24

31.

Counterpart Originals

24

32.

Litigation

24

33.

No Partnership

24

 

LIST OF EXHIBITS

 

Exhibit A                Description of Property

Exhibit B                Escrow Agreement

Exhibit C                Confidentiality Agreement

 

i

--------------------------------------------------------------------------------


 

CONTRACT OF SALE

 

THIS CONTRACT OF SALE (hereinafter referred to as “Contract”) is hereby entered
into as of this 3rd day of February, 2011 (the “Effective Date”), by and between
UNITED LITHO, INC., a Maryland corporation (hereinafter referred to as the
“Seller”), and Beaumeade Development Partners, LLC, a Virginia limited liability
company, (hereinafter referred to as the “Buyer”).

 

RECITALS:

 

A.            Seller is the owner of that certain tract of land containing
approximately 5.25 acres located in Loudoun County, Virginia (the “County”),
which includes one (1) industrial building containing approximately 70,000
square feet, and having an address of 21800 Beaumeade Circle, Ashburn, Virginia,
as more particularly described on Exhibit “A” attached hereto and incorporated
herein by this reference (said tract of land, together with such one
(1) industrial building and all improvements and fixtures thereon and all
rights, privileges, easements, benefits and agreements appurtenant thereto, are
hereinafter collectively referred to as the “Property”, and such one
(1) industrial building and all other improvements and fixtures located on said
tract of land are hereinafter sometimes collectively referred to as the
“Improvements”).

 

B.            Seller desires to sell the Property and Buyer desires to purchase
the Property in accordance with the terms and conditions hereinafter set forth.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual rights and obligations hereunder
and the Deposit (as hereinafter defined), Buyer hereby agrees to buy and Seller
hereby agrees to sell the Property upon the terms and conditions hereinafter set
forth.

 

1

--------------------------------------------------------------------------------


 

1.     Deposit.  On the Effective Date of this Contract, Buyer shall deliver to
Loudoun Commercial Title (the “Escrow Agent”) at 108 South Street, SE, Suite G,
Leesburg, Virginia, a deposit (the “Deposit”) in the amount of Fifty Thousand
and No/100 Dollars ($50,000.00) by wire transfer of funds or certified check. 
On or before the expiration of the Study Period set forth in Paragraph 3 below,
Buyer shall deliver to Escrow Agent an additional deposit in the amount of Three
Hundred Sixty-eight Thousand and No/100 Dollars ($368,000.00), and upon delivery
of such additional deposit, the total amount of the Deposit shall be Four
Hundred Eighteen Thousand and No/100 Dollars ($418,000.00) for all purposes
hereunder.  If Buyer fails to deliver either portion of the Deposit to Escrow
Agent on or before the date such payment is due under this Contract, Seller
shall be entitled to terminate this Contract by delivery of written notice
thereof to Buyer whereupon any portion of the Deposit previously paid by Buyer
shall be delivered to Seller and the parties hereto shall have no further rights
or obligations hereunder.  Escrow Agent shall hold the Deposit in a federally
insured interest-bearing account reasonably acceptable to Seller and Buyer at a
bank or other financial institution reasonably acceptable to Seller and Buyer,
and all interest accruing on the Deposit shall be deemed to be a part of the
Deposit for all purposes hereunder.  Escrow Agent shall hold the Deposit in
accordance with the terms of the escrow agreement attached hereto as Exhibit “B”
and incorporated herein by reference which shall be executed by Seller, Buyer
and Escrow Agent contemporaneously with delivery of the Deposit by Buyer to
Escrow Agent.

 

2.     Purchase Price; Payment. The purchase price for the Property and all
other rights and properties transferred, assigned or conveyed by Seller to Buyer
hereunder (the “Purchase Price”) shall be Four Million One Hundred Eighty and
No/100 Dollars ($4,180,000.00).  The entire Purchase Price shall be payable by
Buyer to Seller in cash or by certified or bank cashier’s check

 

2

--------------------------------------------------------------------------------


 

or wire transfer of funds at Closing (as hereinafter defined).  The Deposit
shall be paid to Seller and applied to the Purchase Price at Closing.

 

3.     Entry onto Property; Study Period. Commencing on the Effective Date of
this Contract and during the Study Period, Buyer and Buyer’s agents, employees,
consultants and contractors (collectively, “Buyer’s Agents”), at Buyer’s sole
cost and expense, shall have reasonable access to the Property during normal
business hours for the purpose of conducting such surveys, soil borings, soil
analyses, a Phase I environmental study, engineering tests and studies, economic
and/or topographic tests, studies and/or investigations and any other tests,
studies and/or investigations with respect to the Property or the Improvements
located thereon as Buyer may deem necessary, provided that Buyer agrees to
provide to Seller at least three  (3) business days prior notice of Buyer’s
and/or Buyer’s Agents’ intention to enter upon the Property to conduct any tests
and studies in order to permit a representative of Seller (as determined by
Seller’s contact Mr. Moore or Mr. Jakobe identified below) to accompany Buyer
onto the Property if Seller desires to do so.   All communications from Buyer or
Buyer’s Agents shall be directed solely to Mr. Robert Moore at rmoore@moore
strategygroup.com or in the event that Mr. Moore is unavailable, Buyer or
Buyer’s Agents may contact Robert Jakobe at bob.jakobe@sheridan.com.  In no
event shall Buyer or Buyer’s Agents contact any other individual for any purpose
whatsoever relating to this Contract.  Failure of Buyer to comply with the
foregoing terms of this Contract relating to access to the Property shall
constitute a default hereunder and Seller shall have the remedies set forth in
Paragraph 16.

 

Further, Buyer’s rights under this paragraph to conduct studies are subject to
the following additional conditions:  (i) Buyer shall promptly repair any damage
to the Property (including the Improvements) caused in connection with such
tests and studies, (ii) Buyer and

 

3

--------------------------------------------------------------------------------


 

Buyer’s Agents shall conduct such tests and studies and enter upon the Property
(including the Improvements) pursuant to this Paragraph 3 in a manner which does
not interfere with or disrupt the use and occupancy of the Improvements or
interfere with the operation of the Property (including the Improvements) by
Seller or any other parties on the Property, and (iii) Buyer and Buyer’s Agents
shall not conduct any invasive testing on the Property (including the
Improvements) without Seller’s prior written consent, in Seller’s sole
discretion.

 

Prior to Buyer or Buyer’s Agents entering upon the Property to perform any
tests, studies or other investigations pursuant to this Paragraph 3, Buyer shall
provide to Seller evidence reasonably acceptable to Seller that Buyer has
adequate liability insurance coverage in an amount of at least Two  Million and
No/100 Dollars ($2,000,000.00) and worker’s compensation insurance coverage (to
the extent applicable) to cover Buyer’s and Buyer’s Agents’ activities on the
Property and Buyer’s indemnification and repair obligations under this Paragraph
3, with Seller being named as an additional insured under such policies of
insurance.

 

In the event that Buyer determines, in its sole discretion, that the results of
the tests and studies conducted by Buyer or by Buyer’s Agents pursuant to this
Paragraph 3 indicate that the Property is not suitable for Buyer’s intended use
thereof, then Buyer may terminate this Contract by delivery of written notice
thereof to Seller on or before the expiration of seventy-five (75) days after
the Effective Date of this Contract  (the “Study Period”), and thereupon the
parties hereto shall have no further rights or obligations hereunder except for
the Surviving Obligations (as defined below) and the Deposit shall be returned
to Buyer.  Buyer’s failure to deliver such termination notice to Seller on or
before the expiration of the Study Period shall be conclusively deemed to
constitute a waiver by Buyer of its right to terminate this Contract pursuant to
this Paragraph 3.

 

4

--------------------------------------------------------------------------------


 

Buyer shall indemnify, defend and hold Seller harmless from and against all
costs, expenses, liabilities and causes of action incurred by Seller or asserted
against Seller for personal injury, property damage or any other claim or cause
of action (including, without limitation, court costs and actual attorneys’
fees) in connection with the tests and studies conducted by Buyer or by Buyer’s
Agents and Buyer’s or Buyer’s Agents’ entry upon the Property pursuant to this
Paragraph 3.  In the event that Buyer terminates this Contract during the Study
Period pursuant to this Paragraph 3 or if Closing does not occur under this
Contract for any reason other than as a result of a default or breach by Seller
hereunder, then within three (3) business days after termination of this
Contract, Buyer (at no cost or expense to Seller) agrees to deliver to Seller
true and complete copies of all tests, studies and other reports produced by
Buyer or obtained by Buyer with respect to the Property, without any
representations or warranties, express or implied, with respect to the accuracy
or completeness of any information or conclusions contained therein. 
Notwithstanding anything contained herein to the contrary, Buyer’s repair,
indemnification and delivery obligations under this Paragraph 3 (collectively,
the “Surviving Obligations”) shall survive termination of this Contract
(regardless of the reason for termination), and Buyer’s repair and
indemnification obligations under this Paragraph 3 shall survive Closing.

 

4.     Availability of Documents; “AS IS” Conveyance.  Not later than five
(5) days after the Effective Date of this Contract, Seller shall make available
to Buyer (and during the term of this Contract shall continue to make available
to Buyer), at no cost or expense to Buyer, the following documents which are in
the possession or control of Seller (collectively, the “Seller’s Documents”),
all of which will be made available by Seller to Buyer (either directly from
Seller or from the originator of such documents at Seller’s direction, but at no
cost to Seller) for

 

5

--------------------------------------------------------------------------------


 

informational purposes only and without any representations or warranties,
express or implied, with respect to the accuracy or completeness of any
information or conclusions contained therein:

 

(a)   the most current title insurance commitment or title policy for the
Property;

 

(b)   the most recent real estate tax bills and any special assessments or
notices relating to the Property;

 

(c)   the most recent survey and as-built survey, plans, site plans, subdivision
plans, construction plans,  engineering plans, specifications and architectural
plans and renderings for the Property (collectively, the “Engineering
Materials”);

 

(d)   all service contracts, construction and development contracts, maintenance
contracts, engineering contracts, landscaping contracts, architectural contracts
and all other contracts, agreements and other documents pertaining to the
operation, maintenance, and management of the Property in effect with respect to
the Property as of the Effective Date of this Contract, together with all
amendments, modifications and extensions thereof (collectively, the “Service
Contracts”);

 

(e)   occupancy permits, use permits and other governmental permits and
authorizations relating to the use and operation of the Property (collectively,
the “Permits”);

 

(f)    all warranties and guaranties relating to the Property, if any
(collectively, the “Warranties”); and

 

(g)   any notices received from any governmental authorities or other parties
relating to any violations or alleged violations relating to the Property.

 

EXCEPT FOR THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THIS
CONTRACT, BUYER EXPRESSLY ACKNOWLEDGES THAT SELLER WILL BE TRANSFERRING

 

6

--------------------------------------------------------------------------------


 

AND CONVEYING THE PROPERTY (INCLUDING THE IMPROVEMENTS) AND ALL OTHER RIGHTS AND
PROPERTIES TRANSFERRED, ASSIGNED OR CONVEYED BY SELLER TO BUYER HEREUNDER AT
CLOSING IN AN “AS IS, WHERE IS” CONDITION, WITHOUT ANY REPRESENTATIONS OR
WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED.

 

5.     Closing Date.  Closing under the terms of this Contract (“Closing”) shall
be held at the offices of Escrow Agent, or such other location in the
Washington, D.C. metropolitan area selected by Buyer and reasonably acceptable
to Seller, on  October 31, 2011 or such other date mutually acceptable to Buyer
and Seller (the date Closing actually takes place is the “Closing Date”). 
Deposit with the party conducting Closing of the cash required at Closing, the
Deed (as hereinafter defined), and such other documents as are required to
consummate Closing hereunder shall be considered good and sufficient tender of
performance of the terms of this Contract. Notwithstanding the foregoing, Seller
or Buyer may, with notice to the other party at least two business days prior to
October 31, 2011, extend the Closing Date to November 30, 2011.

 

6.     Conveyance.  The Property is to be conveyed by Special Warranty Deed (the
“Deed”) to Buyer at Closing.

 

7.     Expenses.  In addition to the allocation between Seller and Buyer of
other expenses under this Contract, the cost of the preparation of the Deed, the
cost of obtaining releases of all monetary liens encumbering the Property not
caused by Buyer’s or Buyer’s Agents’ tests, studies or other activities on the
Property, and Seller’s attorneys’ fees will be paid by Seller, and Buyer shall
pay all expenses of examination of title, Survey (as hereinafter defined)
acquired by Buyer pursuant to Section 9 hereof, all reasonable fees, charges and
expenses of the party conducting Closing, the title insurance premium, the cost
of preparation of all transfer documents (other than the Deed), Buyer’s
attorneys’ fees and all other Closing expenses.  All recording and transfer

 

7

--------------------------------------------------------------------------------


 

taxes and fees shall be paid one-half (1/2) by Seller and one-half (1/2) by
Buyer, except that all recording and transfer taxes and fees in connection with
any financing obtained by Buyer shall be paid solely by Buyer.

 

8.     Prorations.  Real estate taxes, special assessments, all operating and
utility costs with respect to the Property, charges under any Service Contracts
and any other expenses in connection with the maintenance and operation of the
Property are to be prorated to the Closing Date and paid to or by Buyer
thereafter, with Seller being treated as the owner of the Property on the
Closing Date for purposes of such prorations, as follows:

 

(a)         Taxes.  Real estate taxes, personal property taxes and assessments
for the year in which Closing is held shall be prorated as of the Closing Date
and paid by Buyer thereafter.

 

(b)        Utilities.  Prior to Closing, Buyer and Seller shall notify all
public and private utilities providing services to the Property of the
prospective change in ownership and direct that all future billings for such
utilities be made to Buyer or its designee, at a specified address, with no
interruption of service.

 

(c)           Operating Costs.  Buyer and Seller hereby acknowledge and agree
that the amounts of all telephone, electric, sewer, water and other utility
bills, trash removal bills, janitorial and maintenance service bills and all
other operating expenses relating to the Property and allocable to the period
prior to the Closing Date (collectively, “Seller’s Utilities”) shall be
determined and paid by Seller before Closing, if possible, or shall be paid
thereafter by Seller or adjusted between Buyer and Seller after the same have
been determined.  Seller shall attempt to have all utility meters read as of the
Closing Date.  Seller shall further use reasonable efforts to

 

8

--------------------------------------------------------------------------------


 

obtain from the provider of Seller’s Utilities all other service statements and
bills of account.  Buyer shall cause all Seller’s Utilities to be placed in
Buyer’s name as of the Closing Date

 

9.     Title.  Title to the Property is to be good of record and in fact, fully
marketable and insurable by a recognized title insurance company of Buyer’s
selection authorized to do business in the Commonwealth of Virginia at regular
rates without exception, except for such matters which Buyer determines, in its
reasonable discretion, will not materially impair Buyer’s intended use of the
Property.  Buyer agrees to obtain a title report or title commitment covering
the Property within the Study Period (the “Title Commitment”), together with a
current survey of the Property (the “Survey”).  Pursuant to Section 4 (c) of
this Agreement, Seller shall provide to Buyer a copy of any existing survey of
the Property in Seller’s possession or control.  Buyer shall identify in writing
to Seller on or before the expiration of the Study Period any matters reflected
on the Title Commitment or on the Survey which are not acceptable to Buyer as
set forth above (“Title Objections”).  Any matters reflected on the Title
Commitment or on the Survey which are not identified as Title Objections by
Buyer on or before the expiration of the Study Period (or any title or Survey
matters existing on the final day of the Study Period if Buyer fails to obtain a
Title Commitment and/or a Survey on or before the expiration of the Study
Period) shall be conclusively deemed to be acceptable to Buyer for all purposes
under this Contract and shall be deemed to be “Permitted Exceptions” for all
purposes under this Contract.  Seller agrees to diligently attempt to remedy any
Title Objections identified by Buyer as set forth above, but Seller shall not be
required to expend in excess of the aggregate amount of Ten Thousand and No/100
Dollars ($10,000.00) or pursue litigation to cure Title Objections (provided,
however, that such $10,000.00 limitation (if on Seller’s obligation to cure
Title Objections does not apply to monetary liens created by Seller, which
Seller shall be required to

 

9

--------------------------------------------------------------------------------


 

cause to be released at or prior to Closing).  In the event that Seller is
unable to cure any Title Objections on or before the Closing Date hereunder,
then Buyer shall, at its option, either (i) terminate this Contract by delivery
of written notice thereof to Seller, whereupon Seller and Buyer shall have no
further rights or obligations hereunder other than the Surviving Obligations and
the Deposit shall be returned to Buyer, or (ii) waive such Title Objections and
proceed to Closing on the Closing Date without reduction in the Purchase Price,
in which event such waived Title Objections shall thereafter be deemed to be
Permitted Exceptions under this Contract.  . Upon Seller’s written request, not
earlier than the 60th day of the Study Period, Buyer shall confirm in writing
within five business days of such request whether Buyer is satisfied that any
Title Objections have been cured, whether Buyer has elected option (i) of the
previous sentence or whether Buyer has elected option (ii) of the previous
sentence, which confirmation shall be irrevocable when given.

 

10.   Representations and Warranties of Seller and Buyer.

 

A.            Seller warrants and represents to Buyer as follows:

 

(i)            Seller has not received actual written notice of any current
violations of law or municipal ordinances, orders or requirements noted or
issued by any governmental department or authority having jurisdiction over or
affecting the Property.

 

(ii)           All bills and claims for labor performed and materials furnished
to or for the benefit of the Property at Seller’s request for all periods prior
to the Effective Date of this Contract have been (and as of the Closing Date
will be) paid in full, and on the Closing Date there shall be no mechanics’
liens or materialmen’s liens, whether or not perfected, on or affecting any
portion of the Property relating to any labor performed or materials furnished
at Seller’s request, and if there shall be any such liens, Seller shall obtain
the release of the same (or

 

10

--------------------------------------------------------------------------------


 

post an appropriate bond) on or before the Closing Date so that Buyer’s owner’s
policy of title insurance shall contain no exception for such liens.  However,
any bills, claims or liens relating to or arising from Buyer’s or Buyer’s
Agents’ pre-Closing activities on the Property are expressly excluded from the
provisions of this warranty.  In connection therewith, Seller agrees, at
Closing, to execute any affidavits and/or customary agreements which may be
reasonably required by Buyer’s title insurance company (in form and substance
reasonably acceptable to Seller) in order for Buyer to obtain from such title
insurance company an owner’s policy of title insurance covering the Property
without exception for mechanics’ liens for labor performed or materials
furnished at Seller’s request or rights of parties in possession.

 

(iv)          To Seller’s actual knowledge, there is no pending or threatened
condemnation or similar proceeding affecting the Property or any part thereof.

 

(v)           Seller is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Maryland and authorized to transact
business in the Commonwealth of Virginia.  Seller has the power to enter into
this Contract and to consummate the transaction contemplated herein, and the
execution of this Contract and the consummation of the transaction contemplated
herein do not violate any of the terms and provisions of the organizational
documents of Seller or any agreement, contract or other instrument to which
Seller is a party or is bound.  The party executing this Contract on behalf of
Seller has the authority to execute this Contract on Seller’s behalf and to bind
Seller hereunder.

 

(vi)          Seller has received no actual written notice of any special
assessments having been levied, threatened or pending against all or any part of
the Property.

 

(vii)         Seller has received no actual written notice of any legal actions,
suits, zoning or rezoning actions, or other legal or administrative proceedings
pending or

 

11

--------------------------------------------------------------------------------


 

threatened against Seller (including, without limitation, any voluntary or
involuntary actions or suits pursuant to state or federal bankruptcy or other
creditors’ rights laws, statutes, rules or regulations) or affecting the
Property before any federal, state, County or municipal department, commission,
board, bureau, agency or other governmental instrumentality.

 

(viii)        To Seller’s actual knowledge, there are no parties in possession
of any portion of the Property as lessees, tenants at will or at sufferance,
trespassers or otherwise, and other than the rights of any third parties as may
be reflected in the County land records or other public records.

 

B.            Buyer warrants and represents to Seller as follows:

 

(i)          Buyer is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of  Virginia and has
full power and authority to conduct business and is in good standing under the
laws of the Commonwealth of Virginia.  Buyer has the power to enter into this
Contract and to consummate the transaction contemplated herein.  Buyer possesses
the funds to pay the Purchase Price at Closing and the execution of this
Contract and the consummation of the transaction contemplated herein do not
violate any of the terms and provisions of the organizational documents of Buyer
or any agreement, contract or other instrument to which Buyer is a party or is
bound.  The party executing this Contract on behalf of Buyer has the authority
to execute this Contract on Buyer’s behalf and to bind Buyer hereunder.

 

(ii)         Buyer has not received any actual written notice of any legal
actions, suits, claims, or other legal or administrative proceedings pending or
threatened against Buyer (including, without limitation, any voluntary or
involuntary actions or suits pursuant to state or federal bankruptcy or other
creditors’ rights laws, statutes, rules or regulations) which

 

12

--------------------------------------------------------------------------------


 

might adversely affect Buyer’s ability to consummate the transaction
contemplated by this Contract.

 

C.          It shall be a condition precedent to Seller’s and Buyer’s obligation
to close hereunder that all of the representations and warranties of the other
party contained in this Paragraph 10 and in Paragraph 11 below shall be true and
correct in all material respects on the Closing Date, just as though the same
were made at such time.  If at any time during the term of this Contract Buyer
or Seller learns or becomes aware of the fact that any of its representations
and warranties set forth herein are no longer true and correct in any material
respect, then such party agrees to promptly provide written notice thereof to
the other party.

 

D.         In the event that prior to the Closing Date hereunder Buyer or Seller
learns or is informed that any of the representations and warranties of the
other party (the “Breaching Party”) set forth in this Paragraph 10 or in
Paragraph 11 below are not true and correct in any material respect, then the
non-Breaching Party, at its option, shall either (a) terminate this Contract by
delivery of written notice thereof to the Breaching Party and thereupon the
Deposit shall be delivered to Seller as liquidated damages pursuant to Paragraph
16(a) below (if Buyer is the Breaching Party) or returned to Buyer (if Seller is
the Breaching Party) and the parties hereto shall have no further rights or
obligations hereunder except for the Surviving Obligations, or (b) waive the
breach and proceed to Closing hereunder.

 

E.          Buyer expressly acknowledges that at any time that Seller is making
a representation or warranty in this Paragraph 10, in Paragraph 11 below or
under any other provision of this Contract to “Seller’s actual knowledge” or
other similar language, that Seller shall be deemed to be making such
representation or warranty to Seller’s actual knowledge

 

13

--------------------------------------------------------------------------------


 

without any independent investigation whatsoever with respect to the subject
matter of the representation or warranty.

 

F.          The representations and warranties of Seller and Buyer set forth in
this Paragraph 10 and in Paragraph 11 below shall survive Closing for a period
of six (6) months and shall thereafter be deemed to have merged into the Deed
executed and delivered by Seller to Buyer at Closing.

 

11.   Environmental Matters.  Seller hereby expressly represents and warrants to
Buyer that to Seller’s actual knowledge no hazardous substances or hazardous
materials have been released, deposited, stored or placed in, on, under or above
the Property during Seller’s ownership of the Property or prior to Seller’s
ownership thereof, and to Seller’s actual knowledge no such hazardous substances
or hazardous materials currently exist in, on, under or above the Property such
that their existence would violate applicable laws, ordinances, statutes and
regulations.  Notwithstanding the foregoing provisions of this Paragraph, the
parties acknowledge that the Property has been operated as a printing
manufacturing site and that chemicals and other substances or materials
customarily used in the normal course of such operation have been used and will
be present on the Property prior to Closing; however, to Seller’s actual
knowledge, the existence of such chemicals and other substances or materials is
not in violation of applicable laws, ordinances, statutes and regulations. 
Further, prior to Closing, Seller will remove such chemicals or other substances
or materials (to the extent removable), so that no violation of applicable laws,
ordinances, statutes and regulations occurs as a result of their continued
presence on the Property.   As used herein, all references to hazardous
materials and raw materials, products or waste of a toxic or hazardous nature
shall mean and refer to hazardous waste as that term is defined in the Resource
Conservation and Recovery Act of 1976 (42 U.S.C.

 

14

--------------------------------------------------------------------------------


 

Section 6901, et. seq.), the Comprehensive Environmental Response Compensation
and Liability Act of 1980 (42 U.S.C. Section 9601, et. seq.), or under any other
federal, state or local law, ordinance, statute, rule or regulation, including,
without limitation, any asbestos or asbestos-related products and any oils or
pesticides.

 

12.   Conditions to Closing.  Buyer’s obligation to proceed to Closing is
expressly contingent upon the satisfaction of the following conditions:

 

(a)   There shall have occurred no material adverse change in the physical
condition of the Property from the condition which existed as of the final day
of the Study Period, unless such material adverse change resulted from the
tests, studies or other activities conducted by Buyer or Buyer’s Agents on the
Property.

 

(b)  Title to the Property at Closing shall be subject to no exceptions other
than the Permitted Exceptions.  After the Effective Date hereof, Seller shall
not have (a) granted any easements and/or rights-of-way and/or other
encumbrances over or through the Property, (b) entered into any new Service
Contracts affecting all or any portion of the Property or amended, canceled or
modified any existing Service Contracts (but Seller shall be entitled to cancel
any Service Contracts in the event that the other party under the Service
Contracts are in default thereunder and also to renew any existing Service
Contracts if the terms thereof will expire prior to Closing), or (c) entered
into any agreements or any proffers or other commitments affecting the Property,
without in each instance obtaining the prior written consent of Buyer, which
consent shall not be unreasonably withheld, conditioned or delayed.

 

In the event that on the Closing Date any of the foregoing conditions remain
unsatisfied, then Buyer, at its option, shall either (a) terminate this Contract
by delivery of written notice thereof to Seller, and thereupon the parties
hereto shall have no further rights or obligations

 

15

--------------------------------------------------------------------------------


 

hereunder other than the Surviving Obligations and the Deposit shall be returned
to Buyer, or (b) waive the satisfaction of such condition(s) and proceed to
Closing hereunder on the Closing Date.

 

13.   Seller’s Obligations at Closing.  At the Closing hereunder, Seller shall
do the following:

 

(a)   Execute and deliver the Deed.

 

(b)           Execute and deliver an Assignment of Service Contracts, assigning
to Buyer all of Seller’s right, title and interest under the Service Contracts,
and Buyer shall assume Seller’s obligations under the Service Contracts as of
the Closing Date.  Seller shall indemnify, defend and hold Buyer harmless from
and against any and all costs, expenses, liabilities and causes of action
arising or accruing under such Service Contracts prior to the Closing Date, and
Buyer shall indemnify, defend and hold Seller harmless from and against any and
all costs, expenses, liabilities and causes of action arising or accruing under
such Service Contracts on or after the Closing Date

 

(b)   Execute and deliver an Assignment, whereby Seller shall assign to Buyer,
to the extent assignable, all of Seller’s right, title and interest in and to
(a) all Warranties, (b) all Permits, and (c) all Engineering Materials.

 

(c)   Deliver to Buyer a certified resolution and/or any other evidence
reasonably required by Buyer or by Buyer’s title insurance company evidencing
that the party executing this Contract and all Closing documents on behalf of
Seller is duly authorized and empowered to execute this Contract and all
documents necessary to consummate the transaction under this

 

16

--------------------------------------------------------------------------------


 

Contract, and upon the execution of such documents by said party, such documents
shall be binding and enforceable against Seller.

 

(d)   Execute and deliver to Buyer a certificate to the effect that all of the
representations and warranties of Seller pursuant to Paragraphs 10 and 11 hereof
are true and correct in all material respects as of the Closing Date or
specifying which of such representations and warranties are no longer true and
correct in any material respect and specifying the facts relating thereto.

 

(e)   Deliver to Buyer original counterparts of all Service Contracts, Permits
and Engineering Materials, together with all original books, records, operating
reports, files, plans and specifications, keys and other materials relating to
the operation of the Property not previously delivered to Buyer to the extent
that the foregoing are within Seller’s possession or control.

 

(f)    Execute and deliver all such other customary documents and affidavits
which may be reasonably required pursuant to the terms of this Contract, by the
settlement agent or by Buyer’s title insurance company in order to consummate
Closing hereunder.

 

14.   Buyer’s Obligations at Closing.  At the Closing hereunder, Buyer shall do
the following:

 

(a)   Pay the Purchase Price pursuant to Paragraph 1 above.

 

(b)   Join in the execution of the Assignment of Service Contracts and
Assignment pursuant to Paragraph 13 above.

 

(c)   Deliver to Seller a certified resolution and/or any other evidence
reasonably required by Seller evidencing that the party executing this Contract
and all Closing documents on behalf of Buyer is duly authorized and empowered to
execute this Contract and all documents

 

17

--------------------------------------------------------------------------------


 

necessary to consummate the transaction under this Contract, and upon the
execution of such documents by such party, such documents shall be binding and
enforceable against Buyer.

 

(d)   Execute and deliver to Seller a certificate to the effect that all of the
representations and warranties of Buyer pursuant to Paragraph 10 hereof are true
and correct in all material respects as of the Closing Date or specifying which
of such representations and warranties are no longer true and correct in any
material respect and specifying the facts relating thereto.

 

(e)   Execute and deliver all such customary documents and affidavits which may
be reasonably required pursuant to the terms of this Contract, by the settlement
agent or by Buyer’s title insurance company in order to consummate Closing
hereunder.

 

15.   Intentionally Omitted.

 

16.   Defaults and Remedies.

 

(a)   Buyer’s Default; Seller’s Remedy.  In the event that all of the conditions
precedent to Buyer’s obligation to proceed to Closing hereunder have been
satisfied or waived and Seller performs all of its obligations hereunder and
Buyer fails to close on the Property pursuant to the terms hereof in breach of
the terms of this Contract or otherwise defaults hereunder, and fails to cure
such default within five (5) business days after receipt by Buyer of written
notice of such default from Seller, then Seller, as its sole and exclusive
remedy, shall be entitled to terminate this Contract by delivery of written
notice to Buyer and thereupon the Deposit shall be delivered by Escrow Agent to
Seller and retained by Seller as full liquidated damages, in lieu of any other
claims or causes of action which may be available to Seller at law or in equity
by reason of such default hereunder by Buyer.  The foregoing forfeiture of the
Deposit to Seller is agreed upon as liquidated damages by the parties hereto,
and not as a penalty,

 

18

--------------------------------------------------------------------------------


 

because of the difficulty of ascertaining the actual damages Seller may suffer
by reason of Buyer’s breach of this Contract.  Notwithstanding the foregoing,
Seller shall still be entitled to assert all claims and causes of action which
may be available to Seller at law or in equity in order to enforce the Surviving
Obligations.

 

(b)   Seller’s Default; Buyer’s Remedies.  In the event that Buyer performs all
of its obligations hereunder and Seller fails to proceed to Closing pursuant to
the terms hereof in breach of the terms of this Contract or otherwise defaults
hereunder, and fails to cure such default within five (5) business days after
receipt by Seller of written notice of such default from Buyer, then Buyer, at
its option and as its sole remedy, may either (i) terminate this Contract by
delivery of written notice to Seller, and thereupon the Deposit shall be
returned to Buyer, and Buyer shall have to right to bring an action against
Seller for damages to recover Buyer’s actual out of pocket expenses, not to
exceed $50,000.00 or (ii) seek to obtain specific performance of Seller’s
obligations hereunder.

 

17.   Parties Bound.  Subject to Paragraph 25 below, this Contract shall inure
to the benefit of and be binding upon the parties hereto and their respective
successors and assigns.

 

18.   Commission.  Upon Closing, Seller agrees to pay to CBRE (Seller’s broker)
and KLNB LLC (Buyer’s broker) (together, the “Brokers”), a real estate
commission in connection with this transaction in the amount of Six Percent (6%)
of the Purchase Price.  Except for such commission to be paid by Seller to
Brokers (collectively), Seller and Buyer each warrant to the other that they
have dealt with no agent or broker with respect to the transaction contemplated
by this Contract.  In the event that any claim for commission or finder’s fee is
brought by any person or entity whatsoever as a consequence of the transaction
contemplated hereby and as a result of any action or omission of either Seller
or Buyer, then Seller or Buyer (whichever party is alleged

 

19

--------------------------------------------------------------------------------


 

to have committed the act or omission which is the basis of such claim), as the
case may be, shall indemnify, defend and hold harmless the other party against
any loss, cost, or expense of any nature, including, but not limited to, court
costs and reasonable attorneys’ fees, arising as a consequence of such claim for
the commission or fee.  Notwithstanding anything contained herein to the
contrary, the terms and conditions of this Paragraph 18 shall survive Closing
hereunder.

 

19.   Applicable Law.  This Contract shall be construed in accordance with the
laws of the Commonwealth of Virginia.

 

20.   FIRPTA.  Seller hereby represents and warrants to Buyer that Seller is not
a “foreign person” within the meaning of Section 1445 of the Internal Revenue
Code of 1986, as amended, and Seller further agrees, at Closing, to furnish
Buyer an affidavit to this effect complying with the provisions of Section 1445
of the Internal Revenue Code of 1986, as amended.  In addition, at Closing
Seller agrees to execute all customary reporting forms required in order to
comply with state, local and/or federal reporting requirements for this
transaction.

 

21.   Possession.  Possession of the Property shall be given to Buyer on the
Closing Date, free and clear of all tenancies and other possessory rights
whatsoever, except for the rights under the Permitted Exceptions.

 

22.   Merger.  Except at expressly provided in Paragraphs 3 and 18 hereof, the
provisions of this Contract shall not survive the Closing hereunder and shall be
merged into the Deed executed and delivered by Seller at Closing.

 

23.   Total Agreement.  This Contract (including all Exhibits hereto) contains
the full and final agreement between the parties hereto with respect to the sale
and purchase of the Property.  Buyer and Seller shall not be bound by any terms,
conditions, statements, warranties, or

 

20

--------------------------------------------------------------------------------


 

representations, oral or written, not contained herein.  No change or
modification of this Contract shall be valid unless the same is in writing and
is signed by the parties hereto.  No waiver of any of the provisions of this
Contract shall be valid unless the same is in writing and is signed by both
parties.

 

24.   Notices.  All notices, demands or other communications that may be
necessary or proper hereunder shall be deemed duly given if personally delivered
upon delivery (or at such time as delivery is not accepted by the intended
recipient), (i) when deposited with Federal Express or other reputable overnight
delivery service, (ii) when deposited in the United States mail, postage
prepaid, first class, registered or certified, return receipt requested, or
(iii)when sent by facsimile or email with a confirmation of receipt in either
instance, and addressed respectively as follows:

 

Buyer:

Beaumeade Development Partners, LLC

 

 

c/o Kevin Goeller

 

 

8027 Leesburg Pike, ste 300, Vienna, Va 22182

 

 

Fax Number:  703-288-2999

 

 

Email: kgoeller@klnb.com

 

 

 

 

with a copy to:

Frontline

 

 

11 Acacia Lane

 

 

Sterling, Va. 20165

 

 

Attention:  Thomas Fish

 

 

Fax Number:

 

 

Email: tfish1968@aol.com

 

 

 

 

Seller:

United Litho, Inc.

 

 

21800 Beaumeade Circle

 

 

Ashburn, Virginia

 

 

Attention: Robert Jakobe

 

 

Fax Number:

 

 

Email: bob.jakobe@sheridan.com

 

 

21

--------------------------------------------------------------------------------


 

with a copy to:

Odin, Feldman & Pittleman, P.C.

 

 

9302 Lee Highway, Suite 1100

 

 

Fairfax, Virginia 22031

 

 

Attention: Jo Anne S. Bitner, Esquire

 

 

Fax Number: (703) 218-2160

 

 

Email: joanne.bitner@ofplaw.com

 

 

 

 

Escrow Agent:

Loudoun Commercial Title, LLC

 

 

108 South Street, SE, Suite G

 

 

Leesburg, VA 20175-3732

 

 

Attention: Robert M. Gordon, President

 

 

Fax Number: 703 737 3823

 

 

Any party hereto may change its address for notice purposes hereunder by
delivering written notice thereof to the other parties in accordance with the
foregoing provisions.

 

25.   Assignment.   This Agreement shall be assignable by Buyer upon written
notice to Seller (but without prior written approval from Seller), provided,
however, that Buyer shall not be released from its obligations hereunder without
the prior approval of Seller.  Upon any such assignment by Buyer of this
Contract and the assumption by the assignee of all obligations of Buyer
hereunder, Buyer shall promptly deliver a copy thereof to Seller and Buyer shall
not be released from its liabilities or obligations hereunder.

 

26.   Time.  Time is of the essence with respect to all matters set forth in
this Contract.

 

27.   Risk of Loss.  The risk of loss for damage to the Property or any
Improvements located thereon by fire or other casualty not caused by Buyer or by
Buyer’s Agents (each a “Casualty”) is hereby assumed by Seller until the Closing
hereunder and execution and delivery of the Deed covering the Property.  In the
event that a Casualty occurs prior to the Closing Date, Seller shall promptly
give Buyer written notice of such Casualty, together with Seller’s reasonable
estimate of the cost and time period to repair or restore the damage caused by
the Casualty.  In such event, Buyer shall elect to either (i) terminate this
Contract by delivery of

 

22

--------------------------------------------------------------------------------


 

written notice thereof to Buyer on the earlier to occur of the Closing Date or
five (5) business days after receipt by Buyer of Seller’s notice of the
occurrence of the Casualty, whereupon Seller and Buyer shall have no further
rights or obligations hereunder other than the Surviving Obligations and the
Deposit shall be returned to Buyer, or (ii) proceed to Closing hereunder on the
Closing Date and accept the Property and the Improvements at Closing in its “As
is, Where is” condition without reduction in the Purchase Price, with Seller
having no obligation whatsoever to repair the damage caused by the Casualty. 
However, if Buyer elects to proceed to Closing under clause (ii) above, Seller
shall assign and transfer to Buyer all of Seller’s right, title and interest in
and to the insurance proceeds payable with respect to such Casualty, including
any rent abatement insurance for such Casualty.

 

28.   Condemnation.  Seller agrees to give Buyer prompt notice of any actual or
threatened taking of all or any portion of the Property by condemnation or
eminent domain prior to the Closing Date hereunder.  In the event that prior to
the Closing Date hereunder there shall occur a taking by condemnation or eminent
domain of all or any portion of the Property or a proposed conveyance to a
condemning authority in lieu of condemnation, then Buyer, at its option, shall
either (i) terminate this Contract by delivery of written notice thereof to
Seller, and thereupon the parties hereto shall have no further rights or
obligations hereunder except for the Surviving Obligations and the Deposit shall
be returned to Buyer, or (ii) proceed to Closing hereunder without reduction in
the Purchase Price, in which event Seller shall assign to Buyer at Closing all
interest of Seller in and to any condemnation proceeds that may be payable to
Seller on account of such condemnation in an amount not exceeding the Purchase
Price. Buyer shall receive a credit at Closing in the amount of any condemnation
proceeds paid to Seller with respect to the Property prior to the Closing Date
in an amount not exceeding the Purchase Price.

 

23

--------------------------------------------------------------------------------


 

29.   Headings.  The paragraph headings contained in this Contract are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Contract.

 

30.   Weekends and Holidays.  Any date specified in this Contract for the
performance of an obligation or expiration of a time period which is a Saturday,
Sunday or a legal holiday shall be extended to the first regular business day
after such date which is not a Saturday, Sunday or a legal holiday.  For
purposes of this Contract, the Friday following Thanksgiving day shall be deemed
to be a legal holiday.

 

31.   Counterpart Originals.  This Contract may be executed in multiple original
counterparts, each of which shall be an original, but all of which shall
constitute one and the same Contract.

 

32.   Litigation.  In the event that any party is required to resort to
litigation to enforce its rights under this Contract, Seller and Buyer agree
that any judgment awarded to the prevailing party shall include all litigation
expenses of the prevailing party, including (without limitation) actual
attorneys’ fees and court costs.

 

33.   No Partnership.  Notwithstanding anything contained herein to the
contrary, it is not the intention of the parties hereto to create under any
circumstances a partnership or a joint venture.  The rights, duties, obligations
and liabilities of Seller and Buyer hereunder are separate and not joint or
collective, and nothing herein shall ever be construed to create a partnership
or joint venture under the laws of the Commonwealth of Virginia.  For all
purposes under this Contract, the relationship of the parties hereunder shall be
deemed to be a relationship of seller and buyer.

 

IN WITNESS WHEREOF, the parties hereto have caused this Contract to be executed
effective as of the later of the dates of execution set forth below or the later
of the dates of any

 

24

--------------------------------------------------------------------------------


 

handwritten changes initialed by both parties, as the case may be, which later
date shall be the Effective Date hereof and shall be inserted on Page 1 of this
Contract.

 

 

 

BUYER:

 

 

 

 

 

Beaumeade Development Partners LLC

 

 

 

 

 

 

 

 

By:

/s/ Thomas Fish

 

 

Name:

Thomas Fish

February 3, 2011

 

Title:

President

Date

 

 

 

 

 

 

 

SELLER:

 

 

 

 

 

UNITED LITHO, INC.

 

 

 

 

 

 

 

 

By:

/s/ Robert M. Jakobe

 

 

Name:

Robert M. Jakobe

February 3, 2011

 

Title:

Secretary

Date

 

 

 

25

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

Description of Property

 

All that certain property consisting of approximately 5.25 acres located in
Loudoun County, Virginia, and known as Lot 53A-2, Phase 1, Section 3, Beaumeade,
having an address of 21800 Beaumeade Circle, Ashburn, Virginia, and being the
same Property acquired by United Litho, Inc. by Special Warranty Deed dated
May 15, 1996 and recorded among the land records of Loudoun County, Virginia in
Deed Book 1432 at Page 817.

 

26

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

                      , 2011

 

Loudoun Commercial Title, LLC

108 South Street, SE, Suite G

Leesburg, VA 20175-3732

Attention: Robert M. Gordon, President

 

Re:                             Escrow Deposit under Contract of Sale Dated
                            ,
2011, Between Beaumeade Development Partners LLC
(“Buyer”) and United Litho, Inc. (“Seller”)

 

Dear                     :

 

Delivered herewith by Buyer to you (the “Escrow Agent”) is the sum of Fifty
Thousand and No/100 Dollars ($ 50,000.00) as the deposit (“Deposit”) under the
above-captioned contract (the “Contract”) by wire transfer of funds or certified
check.

 

The Deposit shall be delivered by Escrow Agent to Buyer upon the expiration of
five (5) business days after Buyer’s certification to Escrow Agent stating that
Seller is in default under the Contract, specifying Seller’s default, and
stating that Buyer is entitled to a return of the Deposit, or that Buyer has
terminated the Contract pursuant to a termination right permitted under the
Contract and is entitled to a return of the Deposit, with a copy of said
certification simultaneously being delivered by Buyer to Seller.  However, if
prior to the expiration of such five (5) business day period Seller sends
written notice to Escrow Agent disputing Buyer’s entitlement to the Deposit,
then Escrow Agent shall retain the Deposit until such dispute is resolved by
(i) written instructions to Escrow Agent signed by Seller and Buyer, or (ii) a
final decree by a court of competent jurisdiction and the expiration of all
appeal periods.

 

Escrow Agent shall deliver the Deposit to Seller upon the expiration of five
(5) business days after Seller’s certification to Escrow Agent stating that
Buyer is in default under the Contract, specifying Buyer’s default, and stating
that Seller is entitled to a forfeiture of the Deposit, with a copy of said
certification simultaneously being delivered by Seller to Buyer.  However, if
prior to the expiration of such five (5) business day period Buyer sends written
notice to Escrow Agent disputing such default, then Escrow Agent shall retain
the Deposit until such dispute is resolved by (i) written instructions to Escrow
Agent signed by Seller and Buyer, or (ii) a final decree by a court of competent
jurisdiction and the expiration of all appeal periods.

 

Escrow Agent shall hold the Deposit in a separate interest-bearing account
(which identifies the fact that Escrow Agent is holding the Deposit, in escrow,
pursuant to the terms of this escrow letter and that Escrow Agent has no
ownership interest in the Deposit) pursuant to Paragraph 1 of the Contract, and
the Deposit shall not be commingled with any other funds of Escrow Agent.

 

--------------------------------------------------------------------------------


 

In no event shall Escrow Agent be liable for any act or failure to act under the
provisions of this escrow letter except where its acts are the result of its
negligence or willful misconduct.  The Escrow Agent shall perform no further
duties other than those hereinabove described.

 

Seller and Buyer hereby indemnify Escrow Agent against any loss, liability or
damage (including costs of litigation and reasonable counsel fees) arising from
and in connection with the performance of its duties under this escrow letter,
except to the extent caused by Escrow Agent’s negligence or willful misconduct. 
Should any dispute arise with respect to this escrow letter, whether such
dispute arises between the parties hereto and others, or merely between
themselves, it is understood and agreed that Escrow Agent may interplead such
dispute and Seller and Buyer (whichever is the non-prevailing party in such
dispute) will hold Escrow Agent harmless and indemnify it against all
consequences and expenses which may be incurred by Escrow Agent in connection
therewith, except to the extent caused by Escrow Agent’s negligence or willful
misconduct.

 

The fee of Escrow Agent for its services hereunder shall be paid by Buyer.

 

Please indicate your receipt of the Deposit and your acceptance of the foregoing
provisions of this escrow letter by signing two copies of this letter.

 

 

Very truly yours,

 

 

 

Buyer:

 

 

 

Beaumeade Development Partners, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Seller:

 

 

 

UNITED LITHO, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Accepted and Agreed to:

 

Escrow Agent:

 

LOUDOUN COMMERCIAL TITLE

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------